DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the amended claims filed 8/25/2021 have been fully considered but they are not persuasive. 
The Applicant has put forth arguments directed towards the Office’s election of not allowing  the Applicant to not participate in the AF 2.0 program , which the Office does not exactly understand; the program is discretionary  and the Office did not think that the Applicant was a good candidate for the program and therefore was  examined the Application under pre-pilot procedures. The newly amended claims need to be presented in an RCE, which the Applicant has requested; the Office is apologetic that the Applicant did not fully understand the procedure.

Additionally, the Applicant has argued that Duquette does not disclose that an outlet (118) is formed through either of the portions 112T, or 112B, which the Officer respectfully disagrees and refers the applicant to the non-curved arrows of figure 7. The Office contends that, after looking at the applicant’s figure 4, outlet end (102) actually penetrates the channel, in which such language would overcome the prior art and be more descriptive of the figures.
Finally the Applicant argues that the crescent shape tip of claims 10 and 24 are not disclosed; the Office respectfully disagrees and provides annotated Figure 3 of Duquette to disclose this, circled element, below:


    PNG
    media_image1.png
    1378
    975
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,9-16, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mohring et al. (US 5,232,153), Duquette (US 2015/0003966), and  Duke (US 2011/0052385).
Regarding claim 1, Mohring discloses a forced-draft pre-mix burner device (1, Figure 1) comprising: a housing that conveys air from an upstream cool air inlet  (3) to a downstream warm air outlet (4); a heat exchanger (13) that warms the air prior to discharge via the warm air outlet; a gas burner (12)  that burns an air-gas mixture to thereby warm the heat exchanger; and a fan (11) that mixes the air-gas mixture and forces the air-gas mixture into the gas burner, but does not disclose that the fan further comprises an end cap  that faces the plurality of blades, an air-gas mixture inlet through which the air-gas mixture is conveyed to the plurality of blades, and an air-gas mixture outlet through which the air-gas mixture is conveyed to the gas burner; wherein the plurality of blades rotates about an axis of rotation, wherein the end cap has a radial center located at the axis of rotation and a radial outer end that circumscribes the axis of rotation, and wherein air- gas mixture inlet and air-gas mixture outlet are formed through the end wall, radially between the radial center and the radial outer end; and wherein the air-gas mixture inlet is connected to the air-gas mixture outlet via a channel formed in the end wall and facing the plurality of blades, wherein the channel has a length extending from the air-gas mixture inlet to the air-gas mixture outlet, and wherein the channel gradually becomes shallower along an entirety of the length so as to gradually introduce the air-gas mixture into the plurality of blades, or that the fan comprises a plurality of blades having sinusoidal-modulated blade spacing.
However, Duquette discloses a blower (Abstract) wherein the fan further comprises an end cap (112B, Figure 3)  that faces the plurality of blades, an air-gas mixture inlet (118, reversing the rotation of the impeller would cause the outlet to function as an inlet) through which the air-gas mixture is conveyed to the plurality of blades, and an air-gas mixture outlet (119, Figure 7) through which the air-gas mixture is conveyed to the gas burner (@119, Figure 7) wherein the plurality of blades (160) rotates about an axis of rotation, wherein the end cap has a radial center located at the axis of rotation and a radial outer end that circumscribes the axis of rotation, and wherein air- gas mixture inlet and air-gas mixture outlet are formed through the end wall of the end cap, radially between the radial center and the radial outer end; and wherein the air-gas mixture inlet is connected to the air-gas mixture outlet via a channel formed in the end wall and facing the plurality of blades (White arrow in Figure 7,near (116), with the direction reversed), wherein the channel has a length extending from the air-gas mixture inlet to the air-gas mixture outlet, and wherein the channel gradually becomes shallower along an entirety of the length so as to gradually introduce the air-gas mixture into the plurality of blades, please see annotated figure below:


    PNG
    media_image2.png
    1368
    1006
    media_image2.png
    Greyscale

Additionally, Duke discloses centrifugal blower (Abstract, Figure 2) wherein the fan comprises a plurality of blades (210) having sinusoidal-modulated blade spacing (Claim 1, [0030]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the presented blade configuration in order to further reduce the acoustic noise produced by the blower.
Regarding claim 2, Mohring, as modified, discloses the forced-draft pre-mix burner device according to claim 1, wherein the plurality of blades comprises twenty three blades ([0029]) that rotate about an axis of rotation. 
Regarding claim 3, Mohring, as modified, discloses the forced-draft pre-mix burner device according to claim 2, wherein the sinusoidal-modulated blade spacing has three modulation periods per fan revolution ([0027, 2 π). 
Regarding claim 4, Mohring, as modified, discloses the forced-draft pre-mix burner device according to claim 3, wherein the plurality of blades comprises a maximum blade modulation angle of 4.6 degrees ([0022] 
Regarding claim 5, Mohring, as modified, discloses the forced-draft pre-mix burner device according to claim 1, wherein the plurality of blades (210, Figure 2) has a forward angle so that the plurality of blades propels the air-gas mixture towards the gas burner. 
Regarding claim 9, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 1, wherein the channel (Duquette-base of 116 in Figure 7 and Figure 3) curves at least halfway around the axis of rotation from the air-gas mixture inlet to the air-gas mixture outlet. 
Regarding claim 10, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 9, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3) has a crescent shape with a narrow tip  (Duquette--directly above (118) in Figure 3) located at the air-gas mixture inlet.
Regarding claim 11, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 10, wherein the channel (Duquette-- Figure 7, reverse small white arrow path towards (119) over impeller) has an inlet end that gradually widens along the channel from the narrow tip.
Regarding claim 12, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 9, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3) has a crescent shape with a narrow tip (Duquette--Directly above numeral  (118) in Figure 3) located at the air-gas mixture inlet (Duquette--118). 
Regarding claim 13, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 12, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3)  has an outlet end that gradually narrows towards the narrow tip (M-Directly above numeral (118) in Figure 3).
Regarding claim 14, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 1, wherein the air-gas mixture inlet comprises a window (Duquette--Figure 3- central hole)  formed through the end wall, the window facing radially inwardly towards the axis of rotation. 
Regarding claim 15, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 1 ,wherein the channel has a length extending around the radial center from the air-gas mixture inlet to the air-gas mixture outlet, and wherein the channel gradually becomes shallower from the air-gas mixture inlet to the air-gas mixture outlet so as to gradually introduce the air-gas mixture into the plurality of blades along the length of the channel (Duquette-- Figure 7, 116 is tapered).
 Regarding claim 16, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 1, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3) extends around the radial center but does not radially overlap at the air-gas mixture inlet and air-gas mixture outlet (Duquette-- Figure 3). 
Regarding claim 23, Mohring discloses a forced-draft pre-mix burner device (1, Figure 1) comprising: a housing that conveys air from an upstream cool air inlet (3) to a downstream warm air outlet(4); a heat exchanger (13, C3,L13-38) that warms the air prior to discharge via the warm air outlet; a gas burner (12) that burns an air-gas mixture to thereby warm the heat exchanger; and a fan (11) that mixes the air-gas mixture and forces the air-gas mixture into the gas burner, but  an end cap having an end wall that faces the plurality of blades, an air-gas mixture inlet formed through the end wall radially between the radial center and the radial outer end and through which the air-gas mixture is conveyed to the plurality of blades, an air-gas mixture outlet formed through the end wall radially between the radial center and the radial outer end and through which the air-gas mixture is conveyed to the gas burner, and a channel formed in the end wall and facing the plurality of blades, the channel having a length extending around the radial center from the air-gas mixture inlet to the air-gas mixture outlet, wherein the channel gradually becomes shallower along an entirety of the length from the air-gas mixture inlet to the air-gas mixture outlet, so as to gradually introduce the air-gas mixture into the plurality of blades or that  the fan comprises a plurality of blades having sinusoidal-modulated blade spacing,
However, Duquette discloses a blower (Abstract) wherein the fan further comprises an end cap having (112B, Figure 3)  an end wall (116) that faces the plurality of blades, an air-gas mixture inlet (118, reversing the rotation of the impeller would cause the outlet to function as an inlet) formed through the end wall radially between the radial center and the radial outer end and through which the air-gas mixture is conveyed to the plurality of blades, an air-gas mixture outlet (119, Figure 7) formed through the end wall radially between the radial center and the radial outer end and through which the air-gas mixture is conveyed to the gas burner(@119, Figure 7), and a channel (base of 116 in Figure 7 and Figure 3) formed in the end wall and facing the plurality of blades, the channel having a length extending around the radial center from the air-gas mixture inlet (118) to the air-gas mixture outlet (Directly above numeral (118) in Figure 3), so as to gradually introduce the air-gas mixture into the plurality of blades along the length of the channel. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the blower of Duquette as a substitute for the blower of Mohring in order to reduce the noise of the burner.
Additionally, Duke discloses centrifugal blower (Abstract, Figure 2) wherein the fan comprises a plurality of blades (210) having sinusoidal-modulated blade spacing (Claim 1, [0030]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the presented blade configuration in order to further reduce the acoustic noise produced by the blower.
Regarding claim 24, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 23, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3) has a crescent shape with a narrow tip (Duquette--Directly above numeral  (118) in Figure 3) located at the air-gas mixture inlet (Duquette--118). 
Regarding claim  25, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 24, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3)  has an inlet end that gradually widens towards the narrow tip (Duquette--Directly above numeral (118) in Figure 3).
Regarding claim 26, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 23, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3) has a crescent shape with a narrow tip (Duquette--Directly above numeral  (118) in Figure 3) located at the air-gas mixture outlet (Duquette--small white arrows in Figure 7). 
Regarding claim 27, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 26, wherein the channel has an outlet end that gradually narrows towards the narrow tip (Duquette--small white arrows in Figure 7). 
Regarding claim 18, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 23, wherein the air-gas mixture inlet comprises a window (Duquette--Figure 3- central hole)  formed through the end wall, the window facing radially inwardly towards the axis of rotation. 
Regarding claim 29, Mohring (M), as modified, discloses the forced-draft pre-mix burner device according to claim 23, wherein the channel (Duquette--base of 116 in Figure 7 and Figure 3)  extends around the radial center but does not radially overlap at the air-gas mixture inlet and air-gas mixture outlet (Duquette-16,Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762 
***                              

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762